EXHIBIT 10.7
 
LOCK-UP AGREEMENT
 
This LOCK-UP AGREEMENT (this “Agreement”) is made as of September 20, 2012, by
and between the undersigned person or entity (the “Restricted Holder”) and
LifeApps Digital Media Inc., a Delaware corporation formerly known as Prime Time
Travel, Inc. (the “Company”). Capitalized terms used and not otherwise defined
herein shall have the meanings given to such terms in the Merger Agreement (as
defined herein).
 
WHEREAS, pursuant to the transactions contemplated under that certain Agreement
and Plan of Merger and Reorganization, dated as of September 20, 2012 (the
“Merger Agreement”), by and between the Company, LifeApps Acquisition Corp., a
Nevada corporation (“Acquisition”), and LifeApps Inc., a Nevada corporation
(“LifeApps”), Acquisition will merge with and into LifeApps, with LifeApps
continuing as the surviving entity and becoming a wholly-owned subsidiary of the
Company, with all the stockholders of LifeApps exchanging their shares in
LifeApps for shares of common stock of the Company (the “Common Stock”), all
pursuant to the terms of the Merger Agreement (the “Merger”);
 
WHEREAS, the Restricted Holder will be an officer, director and/or key employee
of the Company immediately after the closing of the Merger and/or the Restricted
Holder will be a beneficial owner of ten percent (10%) or more of the
outstanding shares of Common Stock of the Company immediately after the closing
of the Merger;
 
WHEREAS, the Merger Agreement provides that, among other things, the shares of
Common Stock received by the Restricted Holder in connection with the Merger
shall be subject to certain restrictions on Disposition (as defined herein)
during the period of eighteen (18) months immediately following the closing date
of the Merger (the “Restricted Period”).
 
NOW, THEREFORE, as an inducement to and in consideration of the Company’s
agreement to enter into the Merger Agreement and proceed with the Merger, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereby agree as follows:
 
1.           Lock Up Period.
 
(a) As to one hundred percent (100%) of the Restricted Securities during the
first twelve (12) months of the Restricted Period, and as to fifty percent (50%)
of the Restricted Securities during the subsequent six (6) months of Restricted
Period (in each case, the “Restricted Securities”), the Restricted Holder will
not, directly or indirectly: (i) offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant for the sale of, make any short sale, lend or
otherwise dispose of or transfer any Restricted Securities or any securities
convertible into or exercisable or exchangeable for Restricted Securities, or
(ii) enter into any swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, any of the economic
consequences of ownership of any Restricted Securities (with the actions
described in clause (i) or (ii) above being hereinafter referred to as a
“Disposition”); provided, however, that if the Company engages in an
underwritten public offering of its equity or convertible securities prior to
the end of the Restricted Period, the managing underwriter may waive the balance
of the Restricted Period. The foregoing restrictions are expressly agreed to
preclude the Restricted Holder from engaging in any hedging or other transaction
which is designed to or which reasonably could be expected to lead to or result
in a sale or disposition of any of the Restricted Securities of the Restricted
Holder during the Restricted Period, even if such securities would be disposed
of by someone other than the Restricted Holder.
 
 
1

--------------------------------------------------------------------------------

 
 
(b) In addition, during the period of eighteen (18) months immediately following
the closing date of the Merger, the Restricted Holder will not, directly or
indirectly, effect or agree to effect any short sale (as defined in Rule 200
under Regulation SHO of the Securities Exchange Act of 1934 (the “Exchange
Act”)), whether or not against the box, establish any “put equivalent position”
(as defined in Rule 16a-1(h) under the Exchange Act) with respect to any shares
of the Company’s Common Stock, borrow or pre-borrow any shares of the Company’s
Common Stock, or grant any other right (including, without limitation, any put
or call option) with respect to shares of the Company’s Common Stock or with
respect to any security that includes, is convertible into or exercisable for or
derives any significant part of its value from shares of the Company’s Common
Stock or otherwise seek to hedge the Restricted Holder’s position in the
Company’s Common Stock.
 
(c) Notwithstanding anything contained herein to the contrary, the Restricted
Holder shall be permitted to engage in any Disposition of the Restricted
Securities where the other party to such Disposition is another Restricted
Holder or any Disposition of the Restricted Securities to an affiliate as long
as such affiliate executes a copy of this Agreement.
 
2.           Legends; Stop Transfer Instructions.
 
(a) In addition to any legends to reflect applicable transfer restrictions under
federal or state securities laws, each stock certificate representing Restricted
Securities shall be stamped or otherwise imprinted with the following legend:
 
“THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS OF A
LOCK-UP AGREEMENT, DATED AS OF SEPTEMBER 20, 2012, BETWEEN THE HOLDER HEREOF AND
THE ISSUER AND MAY ONLY BE SOLD OR TRANSFERRED IN ACCORDANCE WITH THE TERMS
THEREOF.”
 
(b) The Restricted Holder hereby agrees and consents to the entry of stop
transfer instructions with the Company’s transfer agent and registrar against
the transfer of the Restricted Securities or securities convertible into or
exchangeable for Restricted Securities held by the Restricted Holder except in
compliance with this Agreement.
 
3.           Miscellaneous.
 
(a) Specific Performance.  The Restricted Holder agrees that in the event of any
breach or threatened breach by the Restricted Holder of any covenant, obligation
or other provision contained in this Agreement, then the Company shall be
entitled (in addition to any other remedy that may be available to the Company)
to: (i) a decree or order of specific performance or mandamus to enforce the
observance and performance of such covenant, obligation or other provision; and
(ii) an injunction restraining such breach or threatened breach.  The Restricted
Holder further agrees that neither the Company nor any other person or entity
shall be required to obtain, furnish or post any bond or similar instrument in
connection with or as a condition to obtaining any remedy referred to in this
Section 3, and the Restricted Holder irrevocably waives any right that he, she,
or it may have to require the obtaining, furnishing or posting of any such bond
or similar instrument.
 
(b) Other Agreements.  Nothing in this Agreement shall limit any of the rights
or remedies of the Company under the Merger Agreement, or any of the rights or
remedies of the Company or any of the obligations of the Restricted Holder under
any other agreement between the Restricted Holder and the Company or any
certificate or instrument executed by the Restricted Holder in favor of the
Company; and nothing in the Merger Agreement or in any other agreement,
certificate or instrument shall limit any of the rights or remedies of the
Company or any of the obligations of the Restricted Holder under this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
(c) Notices.  All notices, requests, demands, claims, and other communications
hereunder shall be in writing.  Any notice, request, demand, claim or other
communication hereunder shall be deemed duly delivered four business days after
it is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent for next business day delivery via
a reputable nationwide overnight courier service, in each case to the intended
recipient as set forth below:
 
If to the Company:
 
LifeApps Digital Media Inc.
5752 Oberlin Dr. #106
San Diego, CA 92121
Attn: Robert Gayman
Facsimile: (303) 329.3819
 
Copy to (which copy shall not constitute notice hereunder):
___________________________________
___________________________________
___________________________________
___________________________________
Attn: _______________________________
Facsimile:____________________________
 
If to the Restricted Holder:
 
To the address set forth on the signature page hereto.
 
 
Copy to (which copy shall not constitute notice hereunder):
___________________________________
___________________________________
___________________________________
Attn: _______________________________
Facsimile:____________________________              

 
Any Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the Party for
whom it is intended.  Any Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Parties notice in the manner herein set forth.
 
(d) Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.  If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified.  In the event such court
does not exercise the power granted to it in the prior sentence, the parties
hereto agree to replace such invalid or unenforceable term or provision with a
valid and enforceable term or provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid or
unenforceable term.
 
(e) Applicable Law; Jurisdiction.  THIS AGREEMENT IS MADE UNDER, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED SOLELY THEREIN, WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.  In any action between or among any of
the parties arising out of this Agreement, (i) each of the parties irrevocably
and unconditionally consents and submits to the exclusive jurisdiction and venue
of the state and federal courts having jurisdiction over New York County, New
York; (ii) if any such action is commenced in a state court, then, subject to
applicable law, no party shall object to the removal of such action to any
federal court having jurisdiction over New York County, New York; (iii) each of
the parties irrevocably waives the right to trial by jury; and (iv) each of the
parties irrevocably consents to service of process by first class certified
mail, return receipt requested, postage prepared, to the address at which such
party is to receive notice in accordance with this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
(f) Waiver; Termination.  No failure on the part of the Company to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of the Company in exercising any power, right, privilege or remedy under this
Agreement, shall operate as a waiver of such power, right, privilege or remedy;
and no single or partial exercise of any such power, right, privilege or remedy
shall preclude any other or further exercise thereof or of any other power,
right, privilege or remedy.  The Company shall not be deemed to have waived any
claim arising out of this Agreement, or any power, right, privilege or remedy
under this Agreement, unless the waiver of such claim, power, right, privilege
or remedy is expressly set forth in a written instrument duly executed and
delivered on behalf of the Company; and any such waiver shall not be applicable
or have any effect except in the specific instance in which it is given.  If the
Merger Agreement is terminated, this Agreement shall thereupon terminate.
 
(g) Captions.  The captions contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.
 
(h) Further Assurances.  The Restricted Holder hereby represents and warrants
that the Restricted Holder has full power and authority to enter into this
Agreement and that this Agreement constitutes the legal, valid and binding
obligation of the Restricted Holder, enforceable in accordance with its
terms.  The Restricted Holder shall execute and/or cause to be delivered to the
Company such instruments and other documents and shall take such other actions
as the Company may reasonably request to effectuate the intent and purposes of
this Agreement.
 
(i) Entire Agreement.  This Agreement and the Merger Agreement collectively set
forth the entire understanding of the Company and the Restricted Holder relating
to the subject matter hereof and supersedes all other prior agreements and
understandings between the Company and the Restricted Holder relating to the
subject matter hereof.
 
(j) Non-Exclusivity.  The rights and remedies of the Company hereunder are not
exclusive of or limited by any other rights or remedies which the Company may
have, whether at law, in equity, by contract or otherwise, all of which shall be
cumulative (and not alternative).
 
(k) Amendments.  This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of the Company and the Restricted Holder.
 
(l) Assignment.  This Agreement and all obligations of the Restricted Holder
hereunder are personal to the Restricted Holder and may not be transferred or
delegated by the Restricted Holder at any time.  The Company may freely assign
any or all of its rights under this Agreement, in whole or in part, to any
successor entity without obtaining the consent or approval of the Restricted
Holder.
 
(m) Binding Nature.  Subject to Section 3(l) above, this Agreement will inure to
the benefit of the Company and its successors and assigns and will be binding
upon the Restricted Holder and the Restricted Holder’s representatives,
executors, administrators, estate, heirs, successors and assigns.
 
(n) Survival.  Each of the representations, warranties, covenants and
obligations contained in this Agreement shall survive the consummation of the
Merger.
 
(o) Counterparts.  This Agreement may be executed in separate counterparts, each
of which shall be deemed an original and both of which shall constitute one and
the same instrument.
 
[signature page follows]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first set forth above.
 

   
LIFEAPPS DIGITAL MEDIA INC.
                      By:       Its:                       RESTRICTED HOLDER:  
   
[                                  ]
                      By:       Its:               Address:                    
    Fax: (      )      

 
 
5

--------------------------------------------------------------------------------